FILED
                            NOT FOR PUBLICATION                              OCT 9 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


NICK WILLIAM WOODALL,                            No. 12-16480

               Plaintiff - Appellant,            D.C. No. 1:08-cv-01948-LJO-DLB

  v.
                                                 MEMORANDUM*
A. RAYGOSA, CO,

               Defendant - Appellee.


                    Appeal from the United States District Court
                        for the Eastern District of California
                    Lawrence J. O’Neill, District Judge, Presiding

                           Submitted September 24, 2013**

Before:        RAWLINSON, N.R. SMITH, and CHRISTEN, Circuit Judges.

       Nick William Woodall, a California state prisoner, appeals pro se from the

district court’s judgment following a jury trial in his 42 U.S.C. § 1983 action

alleging deliberate indifference. We have jurisdiction under 28 U.S.C. § 1291. We

review for an abuse of discretion a district court’s rulings concerning discovery,

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
including the imposition of discovery sanctions. See Goodman v. Staples The

Office Superstore, LLC, 644 F.3d 817, 822 (9th Cir. 2011). We affirm.

      The district court did not abuse its discretion in prohibiting Woodall from

using an expert witness at trial because Woodall failed to disclose the witness in a

timely manner and failed to show that his error was substantially justified or

harmless. See id. at 827 (affirming the exclusion of medical expert testimony

following a delay in proper disclosure); Yeti by Molly, Ltd. v. Deckers Outdoor

Corp., 259 F.3d 1101, 1106 (9th Cir. 2001) (this court affords “particularly wide

latitude” to a district court’s decision to exclude testimony for failing to fulfill

required disclosure requirements).

      AFFIRMED.




                                            2                                      12-16480